Citation Nr: 0702134	
Decision Date: 01/24/07    Archive Date: 01/31/07	

DOCKET NO.  03-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1973 to 
January 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for the 
veteran's service-connected low back strain.  The veteran 
testified at an RO hearing in September 2003, and 
subsequently before the undersigned in a Travel Board hearing 
in March 2005.  Following the latter hearing, the Board 
remanded the appeal for additional VCAA notice and 
development.  All notice and development requested in the 
Board's July 2005 remand is complete, and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  During the pendency of this appeal, the veteran's 
service-connected low back strain has resulted in moderate 
pain and muscle spasm on extreme forward bending.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295 (before and after 
September 23, 2002) and 5235-5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

Following receipt of the veteran's claim for increase, he was 
provided formal VCAA notice in October 2001.  This 
notification informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised him to submit any relevant evidence in his 
possession.  All known available evidence with respect to the 
veteran's care, treatment and evaluation for a low back 
disability have been collected for review.  The veteran has 
been provided multiple VA examinations, with requests for 
opinions, which are adequate for rating purposes.  The 
veteran has been provided the older and now superseded, and 
the more recently adopted rating criteria for evaluating his 
low back disability in multiple statements of the case.  
Following the Board's most recent July 2005 remand, he was 
again provided adequate VCAA notice in August 2005.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower one will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
ability, due to damage or infection in parts of the system, 
to perform the normal working movement of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or to 
pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the lumbar 
vertebrae are considered a group of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective in September 2002, and September 2003.  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

Prior to September 2002 the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position 
(20 percent), or severe with listing of the whole spine to 
the opposite side with positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with an 
abnormal mobility on forced motion (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Prior to September 2002, ratings were also provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks 
(20 percent), or severe with recurring attacks and 
intermittent relief (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over any 12-month period, or by 
combining under § 4.125 separate evaluations of its 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in a higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 but less than 2 weeks 
during any 12-month period (10 percent), incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during any 12-month period (20 percent), and for 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during any 12-month period 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
rest prescribed by a physician and treatment by a physician.

Effective September 2003, regulations for rating disabilities 
of the spine were revised with reclassification of the 
diagnostic codes.  These reclassified diagnostic codes 
included 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243), unless 5243 is used for 
evaluating intervertebral disc syndrome based upon 
incapacitating episodes.  The general rating formula provides 
a 100 percent evaluation for unfavorable ankylosis of the 
entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent evaluation is warranted.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis or 
reversed lordosis or abnormal kyphosis warrants a 20 percent 
evaluation.  Various notes regarding implementation of this 
general rating formula are also provided, including the 
normal range of motion for the lumbar spine for forward 
flexion (90 degrees), extension backwards (30 degrees), left 
and right lateral flexion (30 degrees), and left and right 
lateral rotation (30 degrees).  The combined range of normal 
motion for the lumbar spine is 240 degrees.  Additionally, 
range of motion measurements are to be rounded off to the 
nearest 5 degrees.

Analysis:  Historically, the veteran's service-connected 
lumbar spine strain has been in receipt of a 10 percent 
evaluation from May 1979, and a 20 percent evaluation from 
January 1981.  The veteran filed a claim for increase giving 
rise to the current appeal, in July 2001.

The veteran was provided a VA orthopedic examination in 
November 2001.  This included a review of his medical 
records.  The examining physician noted that the veteran had 
strained his low back while lifting during service in around 
1974.  He did not initially know that he had hurt it until 
some time later when he had difficulty bending.  He was 
offered a medical discharge but refused and finished his 
enlistment.  He was diagnosed years later at the Cincinnati 
VA Medical Center (VAMC) with congenital spina bifida.  It 
was noted that the veteran had an otherwise unremarkable 
medical history, except for a vehicle accident in 1998, which 
was head on, in which he injured his left shoulder.  

Upon examination, the veteran claimed having constant painful 
symptoms but denied any radiation to the lower extremities.  
He complained of weakness in his arms, but not his legs.  The 
doctor wrote that the veteran "groans and yells dramatically 
with any movement and at one point drifts to the floor as if 
we cannot bear his own weight, but he ends up demonstrating 
excellent strength in the process."  Neurological testing 
revealed strength of 5/5 in the lower extremities and both 
tone and rapid alternating movements were within normal 
limits.  There was no atrophy, fasciculation or tremors.  
Sensory testing revealed a variable response to light touch 
and pinprick that changed with retesting.  The veteran's gait 
was unremarkable "except when he is falling dramatically."  
He entered and left the examination room with no 
abnormalities, could rise to his toes and heels without 
difficulty, Romberg testing was normal, and tandem gait was 
unremarkable.  Range of motion included forward flexion to 
60 degrees actively, and 120 degrees passively.  Backward 
extension was to 40 degrees, left and right lateral bending 
were to 40 degrees, left rotation was to 20 degrees active 
and 40 degrees passive and right rotation was to 40 degrees.  
X-ray studies showed mild disc space narrowing.  The 
diagnostic impression was that the veteran suffered from mild 
degenerative disc disease with no evidence for radiculopathy.

A CT scan of the low back performed in January 2002 resulted 
in findings of multi-level mild disc bulges without evidence 
of any disc herniation.  A February 2002 MRI study of the 
lumbar spine revealed a minimal right paracentral disc bulge 
at L3-L4 and L4-L5 without causing significant neural 
foraminal narrowing.

The veteran is shown to have occasionally sought VA 
outpatient treatment for low back pain.

In March 2004, the veteran was provided another VA orthopedic 
examination.  Again, the physician had access to and reviewed 
the veteran's claims folder.  His previous history of low 
back symptoms was discussed as was his earlier VA examination 
report and diagnostic studies. A detailed clinical history 
was provided in the report of examination, from the veteran's 
period of active military service until present.  The veteran 
complained of chronic low back pain, but denied any radiation 
of pain.  He complained of daily flare-ups of pain lasting 
for two to three minutes, but denied any associated features 
or symptoms such as weight loss, fevers, malaise, dizziness, 
visual disturbance, weakness, bladder or bowel complaints, or 
erectile dysfunction.  He also denied use of any adaptive 
devices.  He had no prior surgery to the low back.  

The veteran was described upon examination as well-nourished, 
well-developed and obese.  He made a "very poor effort with 
the examination."  When asked to raise or straighten his legs 
against resistance, he did not move them at all "as if 
completely paralyzed."  Despite this, he could stand from 
sitting and walk normally.  He made frequent prolonged 
guttural utterances with all testing.  The spine, limbs, 
posture and gait, position of the head, curvatures of the 
spine, symmetry and appearance and symmetry and rhythm of 
spinal motion were all within normal limits.  There was no 
objective evidence for pain despite the veteran's groans.  
Range of motion testing for the back was "accompanied by 
extremely poor effort, and the results here do not represent 
the veteran's true range of motion but only that which he 
could be induced to perform."  Forward flexion was 
100 degrees; backward extension was to 0 degrees although he 
made "absolutely no attempt to move and actually resisted 
passive range of motion testing."  Left and right lateral 
bending was to 25 degrees, but the physician assessed that 
this "is clearly not what he is capable of doing."  Both left 
and right rotational twisting was to 30 degrees, "and this 
also represented only partial effort."  Range of motion was 
not affected by factors other than spinal injury or disease, 
such as the veteran's body habitus, but it was affected by 
his poor effort.  There was no objective evidence of painful 
motion, weakness, or tenderness.  There was, however, noted 
to be severe spasm of the lumbosacral paraspinal muscles, and 
those muscles were tender to palpation.  There was no 
postural abnormality, fixed deformity or abnormal musculature 
of the back.  Neurologically, the veteran was noted to have 
5/5 strength throughout the lower extremities, despite his 
lack of effort.  There was no atrophy, fasciculation or 
tremor.  The physician noted that during formal examination, 
the veteran tried to walk without extending his knees during 
the stride, and rotated his legs outward and laterally with 
an exaggerated amount of decreased lumbar lordosis.  He had 
no apparent problem bending his knees while dressing and 
undressing, and his gait was completely normal when walking 
down the hall to enter and leave the examination room.  
Romberg test was normal and tandem gait was unremarkable.  
The veteran had no incapacitating episodes during the 
previous 12 months due to intervertebral disc syndrome that 
required rest prescribed by a physician and treatment by a 
physician.  

The VA doctor's diagnosis was that the veteran had minimal 
MRI findings consistent with lumbosacral degenerative disc 
disease with no clinical evidence of radiculopathy.  He also 
had spina bifida occulta at L5 and it was more likely than 
not that his low back pain and lumbosacral spasm were 
secondary to this congenital spina bifida, and less likely 
than not that it was secondary to his service-connected 
lumbosacral strain.  The veteran reported upon examination 
that his neck had not bothered him for at least a year, but 
the physician noted from record review that he actually 
sought medical care for neck pain no more than a week before 
the examination.  These facts, coupled with his attempting to 
exaggerate examination findings, made it quite clear that his 
subjective complaints were out of proportion to any objective 
findings.  Furthermore, this physician noted that it was less 
likely than not that the veteran's very minimal disc bulging 
was secondary to his service-connected lumbosacral strain, 
which has itself been superseded by his congenital spina 
bifida occulta at L5.  There was no nexus with which to link 
that lumbosacral strain with current mild disc bulging.

The veteran was most recently seen for VA orthopedic 
examination in April 2006.  Again, his claims folder was 
reviewed in conjunction with the examination.  Another 
detailed medical history was provided in the report of 
examination.  At the time, the veteran presented in VA 
wheelchair but did not have a wheelchair of his own.  He had 
a cane which he said he used both inside and outside his 
house.  He stated that he was going upstairs after the 
examination to request a permanent wheelchair, but that his 
doctor had not prescribed one.  The veteran reported another 
post-service, intercurrent injury to his low back at work in 
August 2004.  Upon physical examination, the doctor wrote 
that the veteran's complaints were out of proportion to any 
objective findings and that he moaned and groaned with all 
movement.  The spine, limbs, posture and gait, position of 
the head, curvatures of the spine, symmetry and appearance, 
symmetry and rhythm of spinal motion were all within normal 
limits.  There was no objective evidence of pain.  The 
veteran refused to cooperate with range of motion testing and 
would not move or allow testing of passive range of motion.  
The physician stated that during a flare-up or following 
repetitive use, the veteran would not be additionally limited 
by pain, weakened movement, excess fatigability, endurance or 
incoordination.  There was no postural abnormality, fixed 
deformity, ankylosis or abnormality of the musculature of the 
back.  On neurological testing, the veteran would barely move 
his arms and would not move his legs, but despite this he 
easily stood from sitting.  His true strength was 5/5 
throughout and there was no atrophy, fasciculation, or 
tremor.  On testing of every reflex, the veteran "jumps and 
groans and curses loudly."  Sensory testing revealed a normal 
light touch, pinprick, vibration, and double simultaneous 
extinction.  The veteran groaned out of proportion to the 
amount of pinprick administered, and the doctor wrote that 
the veteran actually demonstrated excellent strength in 
writhing in the chair.  Although his vibratory sense was 
normal, "he acts as if feeling the vibration of a tuning fork 
is painful."  In demonstrating gait, the veteran lurched from 
spot to spot with bobbing of the knees at every step, and 
when asked to walk on the toes, he threw himself forward, 
"but when it becomes apparent that I will not catch him, he 
easily catches his balance."  The veteran had no 
incapacitating episodes in the past 12 months.  

The diagnosis was that the veteran had lumbosacral 
degenerative disc disease and spina bifida occulta at L5 
without evidence for radiculopathy.  His principal complaints 
were those of deconditioning and his complaints were out of 
proportion to any objective findings.  He reported having a 
constant high level of pain despite use of high dose 
narcotics, but the doctor noted outpatient treatment records 
through his primary care physician included his reports that 
his chronic pain was well controlled.  This physician 
provided an opinion that the veteran's service-connected 
lumbosacral strain did not affect his ability to work at any 
occupation for which he was otherwise qualified, including as 
a cook and maintenance worker.  It was this doctor's opinion 
the veteran's service-connected lumbosacral strain did not 
aggravate his nonservice-connected spina bifida occulta or 
his degenerative disc disease/disc bulging.  The doctor 
further wrote that for each aspect of the veteran's low back 
symptoms, which are highly exaggerated and not consistent 
with objective findings, it was the doctor's opinion that the 
veteran's low back symptoms were not attributable to his 
service-connected lumbosacral strain, and that all of his 
symptoms were attributable to nonservice-connected spina 
bifida occulta and degenerative disc disease/disc bulging.

The veteran testified at hearings before the RO in September 
2003 and before the undersigned in July 2005, and the Board 
has considered this testimony.

A careful review of all of the clinical evidence on file 
leads the Board to conclude that a clear preponderance of the 
evidence is against an evaluation in excess of the presently 
assigned 20 percent for service-connected lumbosacral strain.  
That 20 percent evaluation has been in effect since January 
1981, and fairly represents some minimal limitation of motion 
with pain and for low back muscle spasm which was 
demonstrated at the time of the second VA examination in 
March 2004.  

However, no evidence on file during the pendency of this 
appeal demonstrates that the veteran manifests criteria for 
the next higher 40 percent evaluation under the superseded 
criteria for lumbosacral strain at 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, because there is not severe listing of 
the whole spine with a positive Goldthwait's sign or marked 
limitation of forward bending in a standing position which is 
attributable to the veteran's service-connected lumbar 
strain.  In this regard, the Board notes that multiple VA 
examinations on file provide no causal relationship between 
the veteran's service-connected lumbar strain and nonservice-
connected spina bifida occulta at L5 or minimal disc bulges 
of the lumbar spine without radiculopathy to the lower 
extremities.  Indeed, the VA examination reports on file 
attribute all or most of the veteran's actual low back 
symptoms to nonservice-connected spina bifida and/or minimal 
disc bulging.  Accordingly, no additional award of service 
connection for lumbar disc disease or spina bifida occulta is 
warranted either on the basis of secondary causation, or on 
an aggravation theory.  

Under the more recently adopted criteria for evaluating the 
low back, at no time during the pendency of this appeal is 
the veteran shown to lack the ability to forward flex the 
thoracolumbar spine to 30 degrees or less or to have 
favorable ankylosis of the entire thoracolumbar spine for the 
next higher 40 percent evaluation, nor is the veteran shown 
to lack forward flexion of the thoracolumbar spine to greater 
than 30 degrees but not greater than 60 degrees or to have a 
combined range of motion of the thoracolumbar spine to not 
greater than 120 degrees.  

No higher evaluation is warranted under either the older and 
now superseded criteria for evaluating lumbar strain, or 
under the now effective criteria provided under the general 
rating formula for disease and injuries of the spine.  The 
veteran is consistently shown to offer a very poor effort in 
cooperating during VA orthopedic examinations on a consistent 
basis.  Findings actually attributable to service-connected 
lumbar strain are not more than mild and minimal.  No 
additional evaluation is warranted for congenital spina 
bifida or for lumbar disc disease.  No additional evaluation 
is warranted in consideration of functional loss due to pain 
on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


